--------------------------------------------------------------------------------

Exhibit 10.6.4


AGREEMENT FOR PAYMENT OF TAXES

THIS AGREEMENT FOR PAYMENT OF TAXES (the “Agreement”) is entered into as of the
31st day of December, 2007, by and between EMC Insurance Group Inc. (“Group”),
an Iowa corporation, EMCASCO Insurance Company ("EMCASCO"), an Iowa corporation,
Illinois EMCASCO Insurance Company ("Illinois EMCASCO"), an Iowa corporation,
Dakota Fire Insurance Company ("Dakota Fire"), a North Dakota corporation, EMC
Reinsurance Company ("EMC Re"), an Iowa corporation and EMC Underwriters, LLC
("Underwriters"), an Iowa limited liability company (collectively EMCASCO,
Illinois EMCASCO, Dakota Fire, EMC Re, and Underwriters shall be referred to as
the "Subsidiaries"), and Employers Mutual Casualty Company ("EMCC"), an Iowa
corporation.


WHEREAS, all of the above-mentioned parties are affiliated and/or subsidiaries
of EMCC; and


WHEREAS, EMCASCO, Illinois EMCASCO, Dakota Fire, EMC Re, and Underwriters are
subsidiaries of Group; and


WHEREAS, EMCC pays the federal and state taxes on behalf of Group and its
Subsidiaries; and


WHEREAS, the parties hereto wish to memorialize their pre-existing agreement
related to the payment and reimbursement of said taxes;


NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:


1.             FILING OF TAX RETURN AND PAYMENT OF TAXES.


Group and/or its Subsidiaries shall file quarterly federal and state tax
estimates, as well as annual federal and state tax returns.  EMCC shall advance
on behalf of Group and/or its Subsidiaries, any tax owed by any company at the
time of the filing of the respective returns; however, each company agrees to
reimburse EMCC for the payment of such taxes.


2.             REIMBURSEMENT.


EMCC shall provide Group and its Subsidiaries with a quarterly accounting of the
funds advanced on behalf of each company.  Group and its Subsidiaries shall
reimburse EMCC for any advanced funds, with reimbursement being due to EMCC no
later than forty-five (45) days after the end of the applicable quarter.  Any
refunds issued by either the federal or state government directly to Group will
be deposited in EMCC’s bank account and will be allocated to the appropriate
parties.


3.             Effective Date.  Subject to any necessary regulatory approval,
the effective date of this Agreement shall be December 31, 2007.


4.             Term.       The term of this Agreement shall be for a period of
one (1) year, and will automatically extend for additional one (1) year terms
unless written notice is given by one of the parties at least ninety (90) days
prior to the expiration of the then-current one-year term, in accordance with
the requirements set out below.


5.            Termination.           Any party may terminate its involvement in
this Agreement upon ninety (90) days prior written notice to the other party or
parties.  Notwithstanding the foregoing, the parties may agree to a shorter
termination period by written agreement signed by the terminating
parties.  Group and/or any of the individual companies that comprise the
Subsidiaries may terminate their involvement in this Agreement without causing
this entire Agreement to terminate, and EMCC may terminate its agreement with
Group or any of the individual companies that comprise the Subsidiaries without
terminating the entire Agreement.


 
191

--------------------------------------------------------------------------------

 
 
6.             Independent Contractors.     Nothing in this Agreement shall
affect the separate identities of the parties hereto.  Except as specifically
agreed herein, no party to this Agreement intends to be the partner or agent of
any other party.  No party intends to limit the other party in any manner in the
conduct of its businesses, ventures, or activities not specifically provided for
in this Agreement.


7.            Amendments.         This Agreement may be amended at any time by
mutual agreement of the parties, provided that any amendment shall be in writing
signed by both parties and shall be subject to regulatory approval before it
becomes effective.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the ____
day of _________, 2007, to be effective as of December 31, 2007.


Employers Mutual Casualty Company
 
By:
/s/  Bruce G. Kelley    
Bruce G. Kelley
   
President and Chief Executive Officer



EMC Insurance Group Inc.
 
By:
/s/  William A. Murray    
William A. Murray
   
Executive Vice President and Chief Operating Officer

 
EMCASCO Insurance Company
 
By:
/s/  William A. Murray    
William A. Murray
   
Executive Vice President and Chief Operating Officer

 
Illinois EMCASCO Insurance Company
 
By:
/s/  William A. Murray    
William A. Murray
   
Executive Vice President and Chief Operating Officer



Dakota Fire Insurance Company
 
By:
/s/  William A. Murray    
William A. Murray
   
Executive Vice President and Chief Operating Officer



EMC Reinsurance Company
 
By:
/s/  Ronnie D. Hallenbeck    
Ronnie D. Hallenbeck
   
President and Chief Operating Officer



EMC Underwriters, LLC
 
By:
/s/  Daniel C. Crew    
Daniel C. Crew
   
President and Chief Operating Officer

 
 
 
192

--------------------------------------------------------------------------------